 


109 HR 4863 IH: To establish a pilot program in the Department of State for improvement of government-to-government relations with the Miccosukee Tribe of Indians of Florida.
U.S. House of Representatives
2006-03-02
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS 2d Session 
H. R. 4863 
IN THE HOUSE OF REPRESENTATIVES 
 
March 2, 2006 
Mr. Mario Diaz-Balart of Florida introduced the following bill; which was referred to the Committee on Resources 
 
A BILL 
To establish a pilot program in the Department of State for improvement of government-to-government relations with the Miccosukee Tribe of Indians of Florida. 
 
 
1.Establishment of pilot program 
(a)In generalThe Secretary of State, acting on behalf of the Federal Government, shall establish in the Department of State a pilot program with the Miccosukee Indian tribe for the purpose of exploring the development of more appropriate and effective arrangements for managing relations between the Federal Government and Indian tribes. 
(b)Transfer of authoritiesNotwithstanding any other provision of law, the authorities and responsibilities vested in any official or agency of the Federal Government with respect to managing relations between the Federal Government and the Miccosukee Indian tribe are hereby vested in the Secretary of State. 
(c)Consultation and cooperationThe Secretary of State may consult with any official of the Federal Government, and such official shall cooperate with the Secretary, with respect to any aspect of the management of relations between the Federal Government and Indian tribes. 
(d)DefinitionsIn this section: 
(1)IndianThe term Indian has the meaning given such term in section 4(d) of the Indian Self-Determination and Education Assistance Act (25 U.S.C. 450b(d)). 
(2)Indian tribeThe term Indian tribe has the meaning given such term in section 4(e) of the Indian Self-Determination and Education Assistance Act (25 U.S.C. 450b(e)). 
(3)Miccosukee Indian tribeThe term Miccosukee Indian tribe means the Miccosukee tribe of Indians in Florida.  
 
